On Motion to dismiss.
The opinion of the court was delivered by
Marr, J.
In this case each of the two sureties bound himself for one half of the amount of the appeal bond. Appellees move to dismiss the appeal on the ground that the law requires the sureties to bind themselves, each, for the whole amount.
There might have been some foundation for such a motion under the Code of Practice, article 575, as originally promulgated. The English text, which is merely a translation of the original compilation in French, required the appellant to give his obligation “ with a good and solvent security;” and the corresponding French text is, “avec le cautionnement d’une personae bonne et solvable.”
In the amendments to this article the phraseology is changed so as to read: “with good and solvent security.” Acts of 1868, p. 167; 18t9,p. 11; Revised Statutes, 1870, sections 43, 567,1921; Revised Code of Practice, article 575.
' “Security,” the thing, ought not to be used as the synonym of “surety,” the verson. The “ security,” which the law requires, must be a single obligation: there is no good reason why there may not be several sureties who bind themselves, in the aggregate, for the entire amount, each binding himself for part only of that amount. Where the bond is for a large amount, better “security” would be afforded by a number of sureties, each having ample means to meet that part of the obligation for which he binds himself, than by a single “ surety,” whose death or *828insolvency, which might occur at any time, might either greatly impair or even destroy the value o£ the ‘’security.”
Our predecessors decided that appeal bonds in which there were several sureties, each binding himself for part only of the aggregate amount, were sufficient. 21 An. 443; ib. 730; 22 An. 124. These decisions are in conformity with our views of the law; and they have been followed in practice since 1869.
The motion to dismiss is overruled, with costs.